Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The withdrawn claims 1-15 have been cancelled. Note that applicant elected Group II, readable on claims 16-22, without traverse on Oct 18, 2021. 

Claims 1-15 (Cancelled)
Claims 16-22 (Allowed) 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
RE claim 16, Yamada et al. (US 2017/0282363) shows a robot control system having a robot with a measurement unit configured to measure a change of a gripping unit, a first acquisition unit to acquire the changed of the gripping unit, a second unit to acquire the changed of the gripping state, and a control unit to control an action of the robot, but does not specifically teach or suggest “generating a motion path for the robotic apparatus; determining if the first pose will allow the robotic apparatus to complete the motion path based on comparing the motion path to the collision scene; and generating a second pose if the first pose does not allow the robotic apparatus to complete the motion path” as disclosed in Figs. 22-25. 
Yamada et al. (US 2017/0028561) (See flow chart of Fig. 3) also shows an image unit (31), a position detector (34), a surface position measurement unit (202) and a generating a motion path for the robotic apparatus; determining if the first pose will allow the robotic apparatus to complete the motion path based on comparing the motion path to the collision scene; and generating a second pose if the first pose does not allow the robotic apparatus to complete the motion path” as disclosed in Figs. 22-25. 
The following references show only some of the structural elements and/or a method of operating the device, but none of the references meets the specific limitations as recited in claim 16.
Jonas; Jude Royston and Bacon; Aaron Thomas provides a vacuum suction and gripping arms. 
Ito; Yoshinori discloses a detection unit to detect a failure of gripping by the gripping unit and a modifying unit. 
Satou; Taiga shows a gripping system to calculate a degree of the measured position of items and a controller to control the robot.
Sonoda; Tetsuri shows controlling of a robot to grip a target object.
Shimodaira; Masato teaches a robot setting.
Duan; Yan shows a system to determine based on images to attempt to pick up.
Watanabe; Daisuke, Correll; Nikolaus J., Suzuki; Kanata, and Katagiri; Taiki show a robotic system and a control unit, but none of the references teach or suggest meets the specific limitations as recited in claim 16 and do not meet the priority filing date, Sept 10, 2018, of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651